   Fill in this information to identify the case:

Debtor 1                 Clarence Vogel
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Northern District of Illinois
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1715743
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                     12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             4
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                           12/01/2020
                                                                                                                                            _____________


                                                                                                  New total payment:
                                                                                                                                             858.14
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      7 ____
                                                                    ____ 5 ____
                                                                            4 ____
                                                                                6

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           433.57
                Current escrow payment: $ _________________                                                                       473.33
                                                                                                            New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
                     Clarence Vogel                                                                           1715743
      Debtor 1       ________________________________________________________             Case number (if known) ______________________
                     First Name         Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                      10/26/2020
                                                                                Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                             VP Loan Documentation
                                                                                ____________________________________________________________
        First Name                Middle Name         Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                       State       ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                                 page 2
                      UNITED STATES BANKRUPTCY COURT
                                                        Northern District of Illinois


                                                       Chapter 13 No. 1715743
                                                       Judge: LaShonda A Hunt

In re:
Clarence Vogel
                                           Debtor(s).

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before October 27, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     Clarence Vogel
                                     908 Donnie Court

                                     Joliet IL 60435



                                    By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     N/A




Debtor’s Attorney:                   By Court's CM/ECF system registered email address
                                     David M Siegel
                                     David M. Siegel & Associates
                                     790 Chaddick Drive

                                     Wheeling IL 60090


                                     By Court's CM/ECF system registered email address
                                     N/A




Trustee:                             By Court's CM/ECF system registered email address
                                     Glenn B Stearns

                                     801 Warrenville Road Suite 650

                                     Lisle IL 60532

                                                           _______________________________________________
                                                           /s/Tavon Taylor
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
                                 Return Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                  October 8, 2020
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                908 DONNIE CT
                                                                                                JOLIET IL 60435


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          CLARENCE VOGEL
                                                                                                 Correspondence                  Hours of operation
          908 DONNIE CT                                                                          PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          JOLIET IL 60435-4443                                                                   Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $497.80
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the December 1, 2020 payment, the contractual portion of
        the escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $384.81                   $384.81

 Escrow payment                              $433.57                  $473.33               Starting December 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $858.14
                                           $818.38                   $858.14

       Option 2                  Pay the shortage amount of $497.80
                                  Previous payment through New payment beginning with
                                  11/01/2020 payment date   the 12/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $384.81                   $384.81

 Escrow payment                              $433.57                  $431.85               Starting December 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $816.66
                                           $818.38                   $816.66




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $497.80 to the address that appears on this coupon.
  CLARENCE VOGEL
                                                                  This payment must be received no later than December 1, 2020.


              Wells Fargo Home Mortgage
              PO Box 14538
              Des Moines, IA 50306-3538




        936                            9 10 02 00081838 00081666 00131618 00049780 1
                                                                                                                                                Page 2 of 4
                                                                                                                         Loan Number:


     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $5,056.38. For the coming year, we expect the amount paid from escrow to be
$5,182.22.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                         New monthly
                                      12/17 - 11/18     12/18 - 11/19        12/19 - 10/20    12/20 - 11/21
                                                                                                                        # of               escrow
                                        (Actual)          (Actual)             (Actual)        (Projected)
                                                                                                                       months              amount

Property taxes                             $3,042.14         $3,287.52           $3,598.82      $3,598.82       ÷         12        =         $299.90
Property insurance                           $771.07           $788.26            $828.36         $828.36       ÷         12        =          $69.03
Total taxes and insurance                  $3,813.21         $4,075.78           $4,427.18      $4,427.18       ÷         12        =         $368.93
Escrow shortage                                $0.00           $336.03             $371.98       $497.80        ÷         12        =           $41.48**
Mortgage insurance                           $755.04           $755.04            $629.20         $755.04       ÷         12        =           $62.92

Total escrow                               $4,568.25         $5,166.85           $5,428.36      $5,680.02       ÷         12        =         $473.33


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance August, 2021                                       -$375.45          table)

Bankruptcy adjustment‡                                                  +           $615.51

Minimum balance for the escrow account†                                 -           $737.86          (Calculated as: $368.93 X 2 months)


Escrow shortage                                                         =          -$497.80


‡
 This adjustment of $615.51, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12 (this amount does not include mortgage insurance). We take this amount and multiply
it by 2 as allowed by state laws and/or the mortgage contract to determine the cash reserve.
                                                                                                                                                      Page 3 of 4
                                                                                                                          Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from December, 2020 to November, 2021
                                        What we
              Payments to               expect to                                                                Projected escrow        Balance required
Date            escrow                   pay out        Description                                                  balance              in the account
Nov 2020                                                Starting balance                                                $731.36                    $1,844.67
Dec 2020           $431.85                   $62.92     PMI Insurance                                                  $1,100.29                   $2,213.60
Jan 2021           $431.85                   $62.92     PMI Insurance                                                  $1,469.22                   $2,582.53
Feb 2021           $431.85                   $62.92     PMI Insurance                                                 $1,838.15                    $2,951.46
Mar 2021           $431.85                   $62.92     PMI Insurance                                                 $2,207.08                    $3,320.39
Apr 2021           $431.85                   $62.92     PMI Insurance                                                  $2,576.01                   $3,689.32
May 2021           $431.85                   $62.92     PMI Insurance                                                 $2,944.94                    $4,058.25
May 2021              $0.00                $1,799.41    WILL COUNTY (5)(W)                                             $1,145.53                   $2,258.84
Jun 2021           $431.85                   $62.92     PMI Insurance                                                  $1,514.46                   $2,627.77
Jul 2021           $431.85                   $62.92     PMI Insurance                                                 $1,883.39                    $2,996.70
Aug 2021           $431.85                   $62.92     PMI Insurance                                                 $2,252.32                    $3,365.63
Aug 2021              $0.00                $1,799.41    WILL COUNTY (5)(W)                                              $452.91                    $1,566.22
Aug 2021              $0.00                 $828.36      ALLSTATE EDI ONLY                                             -$375.45                     $737.86
Sep 2021           $431.85                   $62.92     PMI Insurance                                                     -$6.52                   $1,106.79
Oct 2021           $431.85                   $62.92     PMI Insurance                                                   $362.41                    $1,475.72
Nov 2021           $431.85                   $62.92     PMI Insurance                                                   $731.34                    $1,844.65

Totals           $5,182.20                 $5,182.22



  Part 4 - Escrow account history
Escrow account activity from December, 2019 to November, 2020
                      Deposits to escrow                   Payments from escrow                                                    Escrow balance
   Date      Actual      Projected Difference          Actual   Projected Difference             Description           Actual         Projected Difference
Dec 2019                                                                                      Starting Balance         -$1,650.78      $1,698.23      -$3,349.01
Dec 2019      $408.69         $402.57        $6.12        $0.00         $62.92      -$62.92   PMI Insurance           -$1,242.09      $2,037.88       -$3,279.97

Dec 2019        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance            -$1,305.01     $2,037.88       -$3,342.89

Jan 2020      $408.69         $402.57        $6.12        $0.00         $62.92      -$62.92   PMI Insurance             -$896.32       $2,377.53      -$3,273.85

Jan 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance             -$959.24       $2,377.53      -$3,336.77

Feb 2020      $408.69         $402.57        $6.12        $0.00         $62.92      -$62.92   PMI Insurance             -$550.55       $2,717.18      -$3,267.73

Feb 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance             -$613.47       $2,717.18      -$3,330.65

Mar 2020       $817.38        $402.57      $414.81        $0.00         $62.92      -$62.92   PMI Insurance              $203.91      $3,056.83       -$2,852.92

Mar 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance              $140.99      $3,056.83       -$2,915.84

Apr 2020       $433.57        $402.57       $31.00        $0.00         $62.92      -$62.92   PMI Insurance              $574.56      $3,396.48       -$2,821.92

Apr 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance              $511.64      $3,396.48       -$2,884.84

May 2020       $433.57        $402.57       $31.00        $0.00         $62.92      -$62.92   PMI Insurance              $945.21       $3,736.13      -$2,790.92

May 2020        $0.00          $0.00         $0.00     $1,799.41    $1,643.76       $155.65   WILL COUNTY (5)(W)        -$854.20      $2,092.37       -$2,946.57

May 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance              -$917.12     $2,092.37       -$3,009.49

Jun 2020        $0.00         $402.57     -$402.57        $0.00         $62.92      -$62.92   PMI Insurance              -$917.12     $2,432.02       -$3,349.14

Jun 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance             -$980.04      $2,432.02       -$3,412.06

Jul 2020       $433.57        $402.57       $31.00        $0.00         $62.92      -$62.92   PMI Insurance             -$546.47       $2,771.67      -$3,318.14

Jul 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance             -$609.39       $2,771.67      -$3,381.06

Jul 2020        $0.00          $0.00         $0.00      $828.36            $0.00   $828.36    ALLSTATE EDI ONLY        -$1,437.75      $2,771.67      -$4,209.42

Aug 2020       $433.57        $402.57       $31.00        $0.00         $62.92      -$62.92   PMI Insurance           -$1,004.18       $3,111.32      -$4,115.50

Aug 2020        $0.00          $0.00         $0.00     $1,799.41    $1,643.76       $155.65   WILL COUNTY (5)(W)      -$2,803.59       $1,467.56       -$4,271.15

Aug 2020        $0.00          $0.00         $0.00        $0.00       $788.26      -$788.26   ALLSTATE EDI ONLY       -$2,803.59        $679.30       -$3,482.89

Aug 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance            -$2,866.51       $679.30       -$3,545.81

Sep 2020       $751.64        $402.57      $349.07        $0.00         $62.92      -$62.92   PMI Insurance            -$2,114.87      $1,018.95      -$3,133.82

Oct 2020     $2,601.42        $402.57    $2,198.85       $62.92         $62.92       $0.00    PMI Insurance              $423.63       $1,358.60        -$934.97
(estimate)

Oct 2020        $0.00          $0.00         $0.00       $62.92            $0.00    $62.92    PMI Insurance              $360.71       $1,358.60        -$997.89

Nov 2020       $433.57        $402.57       $31.00       $62.92         $62.92       $0.00    PMI Insurance              $731.36       $1,698.25       -$966.89
(estimate)

Totals       $7,564.36    $4,830.84       $2,733.52    $5,182.22    $4,830.82      $351.40




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
                                                                                                                                             Page 4 of 4
                                                                                                                       Loan Number:




Important notice

Your mortgage may require private mortgage insurance (PMI) which protects lenders against financial loss should borrowers default on their
mortgage. Under certain circumstances, federal law allows you to cancel PMI or requires that PMI be automatically terminated. This could reduce
your mortgage payment. If you paid for the PMI policy up front at the time of closing, cancelling PMI will not impact your monthly mortgage
payment amount.

Under Federal law

If you obtained your mortgage on or after July 29, 1999 and used the funds to purchase, construct, or refinance your primary residence, your
mortgage is covered by the Homeowners Protection Act of 1998 (HPA). If you obtained your mortgage before July 29, 1999, or if your property has
multiple units or is an investment property, your loan is not covered by the HPA.

There are two ways in which you may proceed:

1. Cancellation requested by borrower
   You can request to have the PMI cancelled on or after either of these dates:
   • The date the principal balance of your mortgage is first scheduled to reach 80% of the original value of the property.
   • The date the principal balance actually reaches 80% of the original value of the property.
  You must also meet these qualifications:
  • Your loan must be current on your mortgage payments with no past due payments owed. You must also have a good payment history. A good
    payment history is defined as not having any payments 30 or more days late in the last 12 months and no payments 60 or more days late in the
    last 24 months.
  • At your own expense, you must order a new valuation through us that shows the value of your property has not declined below its original value.
    Original value is defined as the lesser of either the appraisal value of your property when your loan closed or the actual price you paid for your
    property.

2. Automatic termination of PMI
   We will automatically terminate your PMI on the following date:
   • The date the principal balance of your mortgage is first scheduled to reach 78% of the original value of the property.
  You must also meet these qualifications:
  • You are up-to-date on your mortgage payments.
  • If you are not current on your mortgage payments as of the scheduled termination date, your PMI will automatically be terminated when you
    become current.

  In any event, PMI will not be required beyond the midpoint of your amortization period for the loan as long as you are current on your
  mortgage payments.


Investor options

The investor who owns your loan may allow additional options to cancel PMI using your property’s current value. To learn more about your specific
investor options, please contact us.


Are you eligible to have your PMI cancelled or terminated?

Our servicing representatives will be happy to let you know if you meet the requirements to have your PMI cancelled or terminated. They will advise
you whether an appraisal is required.

If you have any questions or need further assistance, please contact us at the phone number provided on the front of the statement.
